EXAMINER’S COMMENT
Applicants’ response filed on May 28, 2021 has been entered.
New claim 41 has been added.
The rejections of claim 40 under (i) 35 USC § 112 and (ii) 35 USC § 103 are moot in light of Applicants’ cancelation of claim 40. 
The rejections of claims 1-11 and 13-39 have been withdrawn in light of Applicants’ amendments and arguments. See also the arguments in the Declaration under 37 C.F.R. § 1.132 filed by Dr. Joseph Chappell on 05/28/2021. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to method(s) of producing an accumulation of non-volatile hydrophobic triterpenes in a plant cell in non-native intracellular locations, and to a method of increasing of non-volatile hydrophobic triterpene production in a plant, which comprise transforming a plant cell with an isolated nucleic acid encoding a farnesyl diphosphate synthase and with an isolated nucleic acid encoding a triterpene synthase, wherein each synthase lacks a hydrophobic transmembrane spanning domain sequence, wherein the farnesyl diphosphate synthase and/or the triterpene synthase is/are both directed to chloroplasts or to the cytoplasm compartment for of non-volatile hydrophobic triterpene biosynthesis, resulting in accumulation of non-volatile hydrophobic triterpene that exceeds wild type amounts of triterpene in the plant cell; and to transgenic plant cells and transgenic plants having non-volatile hydrophobic triterepene production in non-native intracellular locations via the method(s) recited above. The prior art fails to teach or reasonably suggest the instantly claimed method(s) and compositions(s), and specifically the transgenic 
	In contrast to the instantly claimed compositions, it is noted that native farnesyl diphosphate synthases and triterpene synthases have hydrophobic domains.  

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 1-11, 13-39, and 41 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663




/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663